DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed August 7, 2019.
3. Claims 21-40 are pending in which claims 21, 25 and 29 are independent. 
Information Disclosure Statement
4. The information disclosure statements filed August 7, 2019 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449s have been electronically signed as attached. 
Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., in re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 
A timely filed terminal disclaimer in compliance with 37 CFR 1.32l(c) or 1.32l(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent ofrecord may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.1. Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Patent US 10417251. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.



Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the instant application discloses more details on converting the plurality of rows into a temporal format and in the sorted plurality of rows, collapsing, consecutive rows having matching vehicle and sensor identifications but differing timespans into a single row.
Therefore, it would have been obvious to one of ordinary skill in the art to realize that claim 21 of the instant application discloses substantially similar in scope and they use similar limitations of the US Patent US-10417251.
"Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Allowable Subject Matter
6. Claims 21-41 are objected to as being subjected to rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of Patent No 10146855. 
Claims 34-35 and 40 are further objected to as being in typographical error with respect to claim dependency.
The claims 21-41 would be allowable if the above rejections and objections are withdrawn as a necessity to a filing of terminal disclaimer and amendments made to the claims 34-35 and 40.
6.1. The following is the Examiner's statement of reasons for allowance:
Based on prosecution histories of the parent application and current endeavor on the instant application, below references previously cited or newly acquired are considered the closest art disclosing partially the subject matters recited in the instant application.

Willson: “METHODS AND SYSTEMS FOR LOADING DATA INTO A TEMPORAL DATA WAREHOUSE”, U.S. Patent Application Publication US 20120150791 A1, filed April 8, 2011 and published June 14, 2012;

Crupi et al.: “SYSTEM AND METHOD FOR CONTINUOUS ANALYTICS RUN AGAINST A COMBINATION OF STATIC AND REAL-TIME DATA”, (U.S. Patent 

Bonissone et al.: “SYSTEM AND METHOD FOR DEFINING NORMAL OPERATING REGIONS AND IDENTIFYING ANOMALOUS BEHAVIOR OF UNITS WITHIN A FLEET, OPERATING IN A COMPLEX, DYNAMIC ENVIRONMENT”, (U.S. Patent Application Publication US 20080091630 A1, filed May 31, 2007; and published April 17, 2008, hereafter “Bonissone"); and

Johnston et al.: “MANAGEMENT OF TEMPORAL DATA BY MEANS OF A CANONICAL SCHEMA”, (U.S. Patent Application Publication US 20110320419 A1, filed June 29, 2010; and published December 29, 2011, hereafter “Johnston”).

Hartzell  et al.: “SYSTEMS AND METHODS FOR USING SPATIAL AND TEMPORAL ANALYSIS TO ASSOCIATE DATA SOURCES WITH MOBILE DEVICES”, (U.S. Patent Application Publication US 20150100426 A1, filed October 8, 2014; and published April 9, 2015, hereafter “Hartzell");

Frank et al.: “SYSTEMS AND METHODS FOR MONITORING VEHICLE OCCUPANTS”, (U.S. Patent 8296343 B2, filed December 4, 2013; and issued December 13, 2016, hereafter “Frank”).

Katibah et al.: “OPTIMIZATION OF TEMPORAL AND SPATIAL DATA PROCESSING”, (U.S. Patent 9517679 B2, filed September 9, 2008; and issued October 13, 2016, hereafter “Katibah”).

For the above references, Willson through Johnston were cited for rejections made to the parent application of the instant. However, it turned out to be deficient on teaching all required subject matters recited in the parent application 14529797 (US Patent 10417251 issued September 17, 2019). The application was eventually resulted in the said Patent. A similar conclusion reached when applying the references, individually or in combination, to the instant application.

As per Hartzell, Frank and Katibah, the references were retrieved during searches conducted on domains of USPTO EAST, Google Patents and Scholar, and IP Discover, respectively. Again, each of the references fails to disclose an overall subject matter claimed by the instant application. Their combinations and/or further combination with the Willson through Johnston references, as a whole, does not explicitly teach all the features required by the instant application.

After a detailed review of the prosecution history, in view of the above references, searches conducted on various domains of prior art, in light of the 

“receiving a plurality of rows containing sensor data, 
the sensor data including a vehicle identification, a sensor identification, a time offset, and a sensor value, 
wherein the time offset represents a point in time;
converting the plurality of rows into a temporal format by operation of one or more computer processors, by joining each row in the plurality of records with a respective, subsequent row having matching vehicle and sensor identifications and a next chronological time offset, 
wherein the converted plurality of rows is sorted chronologically based on a timespan of the joined rows, 
the timespan defined to contain the points in time represented by the time offsets of the rows being joined; and
collapsing, in the sorted plurality of rows, consecutive rows having matching vehicle and sensor identifications but differing timespans into a single row having a containing timespan defined to contain the differing timespans, 
where after the sorted plurality of rows is output as normalized rows.”.

An update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, , IP.com, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described and highlighted above and disclosed in each of the independent claims 21, 25 and 29. 

Claims in the groups (22-24 and 33-40), (26-28) and (30-32) are directly or indirectly dependent upon the independent claims 21, 25 and 29, respectively, and are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 21-40 (will be renumbered to 1-20) are allowed.
References
7.1. The prior art made of record:
A. U.S. Patent Application Publication US-20150100426-A1.
B. U.S. Patent Application Publication US-20120150791-A1.
C. U.S. Patent Application Publication US-20140351233-A1.
D. U.S. Patent Application Publication US-20080091630-A1.
E. U.S. Patent Application Publication US-20110320419-A1.
F. U.S. Patent US-9517679-B2.
G. U.S. Patent US-8296343-B2.
Conclusion
8. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 23, 2021